Citation Nr: 1510922	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970 and served in the South Carolina Air National Guard until 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned in a March 2014 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The evidence shows that pre-existing hearing loss was not aggravated beyond the natural progression by service.   


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The RO did not provide the Veteran a letter in compliance with the VCAA.  However, during the Board hearing, the undersigned explained the elements needed to prove service connection and discussed the evidence with the Veteran.  In so doing, the Veteran demonstrated his understanding of his rights and the laws pertaining to his claim.  Specifically, the Veteran offered testimony of in-service noise exposure and statements of experiencing hearing loss symptoms during service, which address the requisite elements of a service connection claim.  He also submitted private opinions in support of his claim, further demonstrating that he understand the type of evidence needed to substantiate the claim.  Therefore, he was not prejudiced by the lack of VCAA notice here.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran provided private medical opinions in support of his claims.  VA provided an examination for the Veteran's hearing loss and tinnitus claims in November 2011 and an addendum opinion in February 2012.  There is no indication or assertion that the examination or opinions is inadequate.  Rather, they describe his current symptoms and diagnoses and provide detailed opinions with supporting rationale.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Active service is defined as active duty, as well as, any period of active duty for training (ACDUTRA) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran is considered to have been in a sound condition when enrolled for service, except as to diseases or disorders noted at entrance.  38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service.

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or determine its cause as this requires specialized training to understand the complexities of the neurological system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current hearing loss disability.  The November 2011 VA examiner recorded bilateral hearing loss, which met VA requirements for disability.  See 38 C.F.R. § 3.385.

The evidence shows noise exposure during the Veteran's active service.  In written statements and the Board hearing, the Veteran reported noise exposure from the radar and other communications equipment as well as noise of aircrafts on the flight line where he installed and operated air traffic control equipment.  Military personnel records show that the Veteran worked closely to the flight line in his air traffic control duties corroborating his reports.  

Hearing loss was recorded at the 6000 Hertz level in the May 1966 entrance examination.  In December 2013 private treatment, the Veteran reported that his hearing loss began in Vietnam.  However, the service examinations show that his hearing loss began prior to active service.  These hearing loss evaluations are more accurate than the Veteran's report and more probative of his level of hearing at entrance into service.  As such, the Veteran's hearing loss is not considered sound upon entry.  See 38 C.F.R. § 3.304.

Further, the evidence does not show that current hearing loss is the result of aggravation of the hearing loss noted at entrance.  Audiometric results recorded in February 1967, November 1968, November 1969, and March 1970 show similar levels of hearing loss at the 6000 Hertz level but not at the lower levels.  Both the service entrance and separation examinations recorded 25 decibel threshold at the 4000 Hertz level in the left ear.  An October 1984 hearing evaluation showed similar hearing loss as well.  The evidence does not consistently show more severe hearing loss until the late 1990's and early 2000.  The VA examiner in February 2012 reviewed the entire record and concluded that the Veteran's pre-existing hearing loss was less likely than not aggravated beyond the natural progression during active service.  The examiner explained that pre-existing hearing loss bilaterally was noted at entrance and there was no significant worsening of hearing at any frequency bilaterally during active service.  This opinion is deemed highly probative; this was an addendum to a November 2011 opinion, which although favorable to the claim, is not probative as it was based on an incorrect factual premise, with the examiner believing that a showing or worsening during reserve service enabled service connection, which is not the case. 

In statements to the VA, the Veteran asserts that his current hearing problems are due to noise exposure in service.  The Veteran is not competent to determine the cause of his hearing loss as this requires specialized training to understand the complexities of the neurological system.  See Jandreau, 492 F.3d at 1377.  He is competent to report continuous symptoms observable to his senses.  See id.  However, he does not appear to report observing continuous hearing loss after active service; he did not report such or seek treatment in the intervening years when he was in the National Guard.  The Veteran has also not reported, and there is no evidence to suggest, any disease during ACDUTRA or injury during ACDUTRA or IDT that could have aggravated his hearing loss.

Dr. JRW and Dr. RHD provided positive opinions relating the Veteran's current hearing loss to his active service.  These opinions did not discuss the Veteran's hearing loss recorded at entrance into service; instead, they only mentioned that he had hearing loss when he separated.  Accordingly, the opinions are based on incomplete evidence and less probative than the February 2012 VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was afforded the benefit of the doubt, but the preponderance of competent, accurate evidence shows that the Veteran's hearing loss began prior to service and was not aggravated beyond the natural progression by service.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for hearing loss is denied.


REMAND

The February 2012 VA examiner's opinion regarding the tinnitus claim is inadequate because it relies on inaccurate information.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, the examiner reasoned that tinnitus is not related to service because there was no in-service noise exposure.  The evidence shows in service noise exposure from radar, communication equipment, and aircrafts on the flight line.  An addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the February 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on tinnitus.  The examiner should address the following:

a. Is tinnitus at least as likely as not related to service?

Presume in-service noise exposure from radar, communication equipment, and aircrafts on the flight line.  

The examiner must consider all relevant lay and medical evidence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


